Citation Nr: 1440417	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-02 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Chicago, Illinois


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 C.F.R. § 3.810.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the VA Medical Center (VAMC) in Chicago, Illinois.

The Veteran's substantive appeal form (VA Form 9) perfecting his appeal to the Board was received by the VAMC in February 2012, well beyond the expiration of the applicable time period.  However, the VAMC treated the Veteran's appeal as if it were timely filed, as reflected by the March 2012 certification of this issue for appeal, in addition to issuing the Veteran a letter that same month informing him that his appeal was being certified and transferred to the Board.  Accordingly, the Board elects to exercise jurisdiction over this claim, despite the lack of a timely-filed substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal is not jurisdictional and that VA may elect to waive the appellant's failure to file a timely substantive appeal).

The Veteran was previously represented by Vietnam Veterans of America (VVA).  However, written correspondence from VVA dated in April 2014 shows that the Veteran had revoked the power of attorney held by that organization.  Therefore, the Board considers the Veteran to be self-represented in this appeal.  

Also, in an April 2012 statement, the Veteran indicated that he was withdrawing all appeals.  However, such statement was submitted to a Regional Office in connection with compensation issues; there is no indication that the Veteran submitted any such statement to the VAMC.  Consequently, the Board considers the Veteran's clothing allowance issue to remain on appeal.  

The Veteran was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).

FINDINGS OF FACT

1.  The Veteran is service-connected for degenerative disc disease of the thoracolumbar spine. 

2.  The Veteran is prescribed a topical ointment for pain relief related to his service-connected spine disability.
 
3.  The VAMC indicated that there are no ingredients in the pain relief ointment used that would cause staining.

4.  The medication at issue is not for a skin condition which is due to a service-connected disability.


CONCLUSION OF LAW

The requirements for eligibility for an annual clothing allowance pursuant to 38 C.F.R. § 3.810 have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.810 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  No amount of additional evidentiary development would change the result of this case.  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

II.  Analysis

The Veteran contends that he is entitled to an annual clothing allowance as an ointment used to treat pain resulting from his service-connected spine disability leaves a bad scent on his clothing.  

Under VA laws and regulations, an annual clothing allowance as specified in 38 U.S.C.A. § 1162 is payable when the Chief Medical Director or designee certifies that because of a service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of use of a physician prescribed medication for a skin condition which is due to a service-connected disability produces irreparable damage to the Veteran's outer garments.  38 C.F.R. § 3.810(a)(2).

The Veteran is service-connected for degenerative disc disease of the thoracolumbar spine in addition to other disabilities.  He has reported using a topical medication prescribed by VA to treat pain associated with his spine disability.  

A November 2010 email exchange between the Chief of Prosthetic and Sensory Aids Service and the pharmacy service at the VAMC in Chicago shows that the product used by the Veteran was used a great deal with zero complaints of staining.  The email also shows that there were no ingredients that would cause staining in that ointment.

In his November 2010 notice of disagreement, the Veteran reported that the ointment did not so much as stain, but seeped into his clothing and created an embarrassing odor.  He reported that the scent would not leave even after washing the affected garments a couple of times.  In his February 2012 substantive appeal, the Veteran reported that he was not claiming that his clothes were torn by any devices and reiterated that they were not stained.  The Veteran's contentions have not shown that the ointment at issue is used to treat a skin condition which is due to a service-connected disability.

Based on a review of the evidence, the Board concludes that entitlement to a clothing allowance pursuant to 38 C.F.R. § 3.810 is not warranted.  In this case, the evidence fails to show that he meets the criteria for an annual clothing allowance.  The evidence does not show that a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing.  The Veteran himself has reported that the only problem he has is bad odors resulting from use of an ointment; he specifically denied any tearing of his clothing in his substantive appeal.  

Additionally, even if the ointment used for pain relief leaves his clothes scented with a bad odor, the physician prescribed medication is not for a skin condition which is due to a service-connected disability.  Although the Veteran is service-connected for a skin disability, a wart of his right heel, he has not contended that the medication used causing his clothes to be scented is to treat that disability.  The evidence does not show, nor does the Veteran contend, that the pain ointment scenting his clothes is for a skin condition due to a service-connected disability.  Rather, the ointment is used for pain relief resulting from a spine disability.  For these reasons, the elements under 38 C.F.R. § 3.810 for a clothing allowance are not met.  In light of the above, the Board concludes an annual clothing allowance is not warranted.

The Board is sympathetic to the Veteran's claim that his clothes are left scented with an embarrassing odor due to a pain relieving ointment prescribed for his service-connected spine disability.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.


ORDER

Entitlement to an annual clothing allowance pursuant to 38 C.F.R. § 3.810 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


